Title: To Thomas Jefferson from James Currie, 21 October 1793
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Octr. 21st. 1793

Not expecting the pleasure of seeing You down here, I take the liberty of writing you a line to inform I received Your polite letter dated Schyllkill inclosing the attorney’s report to you of the state of my Suit vs. Griffin and am much Obligd. by your friendly intention to have it brought to an end before you leave Philadelphia again. After Your return from Monticello, there are 3 pipes or HHds. of Lisbon Wine of Yours in Jas. Brawn’s cellar in Richmond—as you took a memorandum to send for some of the same kind of Wine for me, I should be glad to know if any of that Wine now here is what you intended for me. With best respects to all my friends at Monticello I am Sir Very Respectfully yr most Ob H Serv

Jas Currie

